NOT DESIGNATED FOR PUBLICATION

                                               No. 122,452

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                        JEANINE JEFFERSON,
                                            Appellant,

                                                    v.

                                              RICKEY L. HOY,
                                                 Appellee.


                                  MEMORANDUM OPINION

       Appeal from Sedgwick District Court; SEAN M.A. HATFIELD, judge. Opinion filed February 26,
2021. Affirmed.


       Jeanine Jefferson, appellant pro se.


       No appearance by appellee.


Before HILL, P.J., GARDNER, J., and BURGESS, S.J.

       PER CURIAM: Jeanine Jefferson filed a small claims petition against Rickey Hoy
claiming $3,000 for repayment of a loan and for not painting her car. Her claim was
denied for failure of proof. She appealed to the district court. The district court held a
bench trial de novo, considered the evidence and testimony presented, and determined
Jefferson presented insufficient evidence to prove her claim. Jefferson appealed to this
court. We affirm.




                                                    1
       In this appeal, Jefferson contends that she provided sufficient documentation
showing Hoy did not complete the paint job on her vehicle as he was hired to do. She
does not cite to the record on appeal anywhere in her brief. Hoy did not file a response.


       When a district court finds that a party did not meet its burden of proof, as here, it
is a negative factual finding. In reviewing a negative factual finding, the appellate court
must determine whether the party challenging the finding can prove the district court
arbitrarily disregarded undisputed evidence or relied upon some extrinsic consideration
such as bias, passion, or prejudice to reach its decision. Cresto v. Cresto, 302 Kan. 820,
845, 358 P.3d 831 (2015); Birdsong v. Koch, No. 110,685, 2014 WL 2747734, at *2
(Kan. App. 2014) (unpublished opinion) (applying negative finding standard to small
claims case). The burden is on the party making a claim to designate a record sufficient to
present its points to the appellate court and to establish its claims. Friedman v. Kansas
State Bd. of Healing Arts, 296 Kan. 636, 644, 294 P.3d 287 (2013). This court may
presume that a factual statement made without reference to a volume and page number of
the record has no support in the record on appeal. Supreme Court Rule 6.02(a)(4) (2020
Kan. S. Ct. R. 34).


       Jefferson's factual statements are made without reference to the record on appeal.
We therefore presume they have no support in the record and affirm the district court.


       Affirmed.




                                              2